 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12   GLENN GELDER, an individual;              )   Case No.: 2:18-cv-06126-DDP (SSx)
                                               )
13
                        Plaintiff,             )   District Judge: Hon. Dean D. Pregerson
14                                             )   Magistrate: Hon. Suzanne H. Segal
15         vs.                                 )
                                               )   PROTECTIVE ORDER
16   NUTRIBULLET, L.L.C., a California )
17   Limited Liability Company; CAPITAL )
     BRANDS, L.L.C., a California Limited )
18   Liability Company; HOMELAND               )
19   HOUSEWARES, L.L.C., a California )            Complaint Filed: July 13, 2018
     Limited Liability Company; CALL TO )          Trial Date: August 25, 2020
20
     ACTION, L.L.C., a California Limited )
21   Liability Company; NUTRILIVING,           )
22
     L.L.C., and Does 1 through 10, inclusive, )
                                               )
23                      Defendants.            )
24                                             )
25
                                    PROTECTIVE ORDER
26
             IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff,
27
     GLENN GELDER (Plaintiff(s)”), and Defendant(s) NUTRIBULLET, LLC, CAPITAL
28
     BRANDS, LLC, HOMELAND HOUSEWARES, LLC, CALL TO ACTION, LLC AND

                                               1
                                        PROTECTIVE ORDER
 1   NUTRILIVING (“Defendants”) (collectively the Plaintiffs and Defendant(s) are referred
 2   to as the “Parties” and each individually as a “Party”), through their counsel, that this
 3   Stipulated Protective Order shall govern the handling of any information produced or
 4   disclosed by any Party or non-Party in the above captioned matter (“Action”), including
 5   documents, depositions, deposition exhibits, interrogatory responses, responses to
 6   requests for admission, and other pretrial proceedings.
 7                                GOOD CAUSE STATEMENT:
 8               This action is likely to involve trade secrets and other valuable research,
 9   development, commercial, financial, technical and/or proprietary information for which
10   special protection from public disclosure and from use for any purpose other than
11   prosecution of this action is warranted. Such confidential and proprietary materials and
12   information consist of, among other things, confidential business or financial
13   information, information regarding confidential business practices, or other confidential
14   research, development, or commercial information (including information implicating
15   privacy rights of third parties), information otherwise generally unavailable to the public,
16   or which may be privileged or otherwise protected from disclosure under state or federal
17   statutes, court rules, case decisions, or common law. Accordingly, to expedite the flow
18   of information, to facilitate the prompt resolution of disputes over confidentiality of
19   discovery materials, to adequately protect information the parties are entitled to keep
20   confidential, to ensure that the parties are permitted reasonable necessary uses of such
21   material in preparation for and in the conduct of trial, to address their handling at the end
22   of the litigation, and serve the ends of justice, a protective order for such information is
23   justified in this matter. It is the intent of the parties that information will not be designated
24   as confidential for tactical reasons and that nothing be so designated without a good faith
25   belief that it has been maintained in a confidential, non-public manner, and there is good
26   cause why it should not be part of the public record of this case.
27          1.      Any Party or non-Party may designate as confidential any documents,
28   materials, or information which the designating Party considers in good faith to contain

                                                  2
                                           PROTECTIVE ORDER
 1   non-public, confidential or trade secret (information and which is disclosed through
 2   formal or informal discovery in this Action (hereinafter “Confidential Material”)
 3   including, but not limited to, any written response to interrogatories and requests for
 4   admission, documents produced in response to requests for production of documents or
 5   subpoenas, deposition transcripts including exhibits, and all information contained in
 6   those materials (collectively “Discovery Materials”). The Parties reserve their rights to
 7   jointly amend this Stipulation and to supplement the above list as additional categories of
 8   Confidential Materials arise through the course of discovery.
 9         2.    Documents produced or written responses served in this Action in response
10   to a request for production, or otherwise, relating to matters that the designating Party
11   deems to be Confidential Material shall be designated as such at the time of production
12   or service of the response(s). Each document or page of a written response so designated
13   shall be marked with the word “Confidential.”
14         3.    Any Party may designate certain Discovery Materials as “Confidential –
15   Attorneys’ Eyes Only” (hereinafter, “Attorneys’ Eyes Only Material”). This designation
16   shall be limited to such Discovery Materials that the designating Party believes, in good
17   faith, contain highly sensitive information, the disclosure of which is likely to cause harm
18   to the competitive position of the designating Party or the broader disclosure of which
19   would violate any Party or third parties’ constitutional right to financial privacy. All
20   Attorneys’ Eyes Only Materials are included within the meaning of “Confidential”
21   information as used in this Protective Order and, except with respect to the classes of
22   individuals who may view Attorneys’ Eyes Only Materials, all the provisions set forth in
23   the Protective Order that apply to Confidential Materials also apply to Attorneys’ Eyes
24   Only Materials. Documents produced or written responses served in this Action in
25   response to a request for production, or otherwise, relating to matters that the designating
26   Party deems to be Attorneys’ Eyes Only Material shall be designated as such. Each
27   document or page of a written response so designated shall be marked with the words
28   “Confidential – Attorneys’ Eyes Only.”

                                                3
                                         PROTECTIVE ORDER
 1         4.    The production of any document, evidence or testimony not marked as
 2   Confidential or Confidential – Attorneys’ Eyes Only shall not constitute a waiver of any
 3   claim of confidentiality that may attach to the document and such materials.
 4         5.    If any Party or non-Party inadvertently fails to designate any document(s) or
 5   written response(s) to a discovery request as Confidential or Attorneys’ Eyes Only
 6   Material at the time of production or service of the response, it may correct its error by
 7   notifying opposing counsel in writing and providing opposing counsel substitute copies
 8   of any document(s) or response(s) appropriately marked as Confidential or Confidential
 9   – Attorneys’ Eyes Only. Within ten (10) days of receipt of the substitute copies, the
10   receiving Party shall return the previously unmarked items and all copies thereof.
11   Similarly, if any Party inadvertently designates any document(s) or written response(s)
12   as Confidential or Attorneys’ Eyes Only Material, it may correct its error by notifying
13   opposing counsel in writing and providing opposing counsel with substitute copies of the
14   document(s) or response(s) without the Confidential or Confidential – Attorneys’ Eyes
15   Only designation. Within ten (10) days of receipt of the substitute copies, the receiving
16   Party shall return the previously marked items and all copies thereof.
17         6.    The receipt of any document, transcript, thing, or information designated
18   Confidential or Confidential – Attorneys’ Eyes Only shall not be construed as an
19   agreement by the receiving Party that any such document, transcript, thing, or information
20   is in fact Confidential or Attorneys’ Eyes Only Material, and shall not operate as a waiver
21   of the receiving Party’s right to challenge any such designation as provided herein.
22         7.    A Party may designate as Confidential or Attorneys’ Eyes Only Material, the
23   whole or a portion of any deposition testimony, regardless by whom given, which
24   contains or discloses Confidential or Attorneys’ Eyes Only Material.            The Party
25   designating any portion of a deposition as Confidential or Attorneys’ Eyes Only Material
26   may do so on the record at the deposition or shall serve a written statement on the Parties
27   and court reporter specifying the portions of the deposition which are to be designated as
28   Confidential or Attorneys’ Eyes Only Material within thirty (30) days after receipt of the

                                                4
                                         PROTECTIVE ORDER
 1   deposition transcript. Except as otherwise designated on the record, the entire transcript
 2   shall be deemed Confidential prior to the expiration of the thirty-day period. If a
 3   document designated as Confidential or Attorneys’ Eyes Only Material is used as an
 4   exhibit at a deposition, that document and the deposition testimony concerning it shall be
 5   deemed Confidential or Attorneys’ Eyes Only Material regardless of whether a Party
 6   makes any formal designation thereof.
 7         8.    A Party shall have the right to have the following persons excluded from a
 8   deposition before the taking of testimony designated as Confidential Material or before
 9   the introduction of documents or exhibits designated as Confidential Material: all persons
10   except the court reporter, counsel of record, the Parties’ experts, the deponent and the
11   Parties (or their representatives who are involved in the handling, prosecution or defense
12   of this Action). Additionally, a Party shall have the right to exclude the Parties (or their
13   representatives) before the taking of testimony designated as Attorneys’ Eyes Only or
14   before introducing exhibits designated as Attorneys’ Eyes Only.
15         9.    Confidential Material may be disclosed, given, shown, made available, or
16   communicated only to the following individuals and entities (and then only for purposes
17   of mediation or the prosecution or defense of this Action):
18         (a)    the Court and court personnel;
19         (b)    mediators, referees, or other neutral designees of the Court or the Parties for
20                the purpose of dispute resolution;
21         (c)    court reporters who record depositions or other testimony in this action;
22         (d)    outside counsel of record for the Parties, as well as their paralegals,
23                secretarial and clerical assistants, and employees of such counsel who are
24                actively working on this matter, including independent contractors
25                providing copy services or litigation support for the Parties;
26         (e)    the Parties and their employees and insurers who are actively involved in the
27                prosecution or defense of this Action;
28         (f)    independent experts that have been retained by the Parties in connection with

                                                5
                                         PROTECTIVE ORDER
 1               this Action;
 2         (g)   any individual or entity expressly named in the particular Confidential
 3               Material as having authored or received the information contained in that
 4               Confidential Material; and
 5         (h)   any other person or Party upon the written agreement of the Party or non-
 6               party that designated the Confidential Material (which agreement may be
 7               recorded in a deposition or other transcript), or pursuant to court order after
 8               regularly-noticed motion.
 9         10. Attorneys’ Eyes Only Material may be disclosed only to the following
10   persons:
11         (a)   the Court and court personnel in accordance with paragraph 19 herein below;
12         (b)   mediators, referees, or other neutral designees of the Court or the Parties for
13               the purpose of dispute resolution;
14         (c)   court reporters who record depositions or other testimony in this action;
15         (d)   outside counsel of record for the Parties, as well as their paralegals,
16               secretarial and clerical assistants, and employees of such counsel who are
17               actively working on this matter,
18         (e)   independent experts that have been retained by the Parties in connection with
19               this Action;
20         (f)   any individual or entity expressly named in the particular Confidential
21               Material as having authored or received the information contained in that
22               Confidential Material; and
23         (g)   any other person or Party upon the written agreement of the Party or non-
24               Party that designated the Attorneys’ Eyes Only Material (which agreement
25               may be recorded in a deposition or other transcript), or pursuant to court
26               order after regularly-noticed motion.
27         11. In the event of a disclosure of Confidential or Attorneys' Eyes Only Materials
28   to a person not authorized to have had such disclosure made to him or her under the

                                               6
                                        PROTECTIVE ORDER
 1   provisions of this Stipulation and Protective Order, and in the event the Party responsible
 2   for having made or allowed such disclosure becomes aware of such disclosure, that Party
 3   shall immediately (a) notify in writing, counsel for the Party whose Confidential or
 4   Attorneys' Eyes Only Material has thus been disclosed of all relevant information
 5   concerning the nature and circumstances of such disclosure (b) use its best efforts to
 6   retrieve all Confidential or Attorneys Eyes Only Materials (c) inform the person or
 7   persons to whom unauthorized disclosures were made of all the terms of this Order and
 8   (d) request such person or persons to execute “Exhibit A” that is attached hereto. The
 9   responsible Party shall also take all reasonable measures promptly to ensure that no
10   further or greater unauthorized disclosure of Confidential or Attorneys' Eyes Only
11   Material is made by anyone.
12         12. Before Confidential or Attorneys’ Eyes Only Material may be disclosed to
13   third-party consultants and independent experts that are being used or will be used in
14   connection with this Action, such persons must execute a written Confidentiality
15   Agreement, in the form set forth in Exhibit A attached hereto (“Confidentiality
16   Agreement”), acknowledging and agreeing not to discuss or otherwise disclose any
17   material designated Confidential or Confidential – Attorneys’ Eyes Only with or to any
18   person except person permitted to receive such Discovery Materials pursuant hereto, who
19   if appropriate, has executed a Confidentiality Agreement. In the event that the person
20   executes the written agreement, the counsel disclosing the Confidential or Attorneys’
21   Eyes Only Materials shall maintain the executed written agreement.
22         13. All Confidential or Attorneys’ Eyes Only Material provided in discovery or
23   otherwise in connection with the above-captioned Action shall be used for the prosecution
24   or defense of this Action, and for no other purpose. Confidential or Attorneys’ Eyes Only
25   Material shall not be used or disclosed for any business, commercial or competitive
26   purpose.
27         14. Nothing herein shall prevent any of the Parties from using Confidential or
28   Attorneys’ Eyes Only Material in any trial in this Action or from seeking further

                                                7
                                         PROTECTIVE ORDER
 1   protection with respect to the use of any Confidential or Attorneys’ Eyes Only Material
 2   in any trial in this Action. Means to preserve the confidentiality of Confidential or
 3   Attorneys’ Eyes Only Material presented at any trial shall be considered and, to the extent
 4   reasonably possible, implemented in advance of such trial.
 5         15. A Party shall not be obligated to challenge the designation of any documents
 6   or information as Confidential or Attorneys’ Eyes Only Material at the time the
 7   designation is made, and a failure to do so shall not preclude a subsequent challenge to
 8   the designation. In the event of a dispute with respect to the designation of any discovery
 9   material as Confidential or Attorneys’ Eyes Only Material, counsel shall attempt to
10   resolve the dispute on an informal basis before presenting the matter to the Court for
11   resolution. If a resolution cannot be reached, the Party challenging the Confidential or
12   Confidential – Attorneys’ Eyes Only designation shall send a written notice to the
13   designating Party identifying the challenged Confidential or Attorneys’ Eyes Only
14   Material, stating the reasons that the Confidential or Attorneys’ Eyes Only Material is
15   being challenged, and giving notice that the Party will move the Court to remove the
16   designation of such information as “Confidential” or “Confidential – Attorneys’ Eyes
17   Only.” Until such time as the challenge is resolved, such Confidential or Attorneys’ Eyes
18   Only Material shall be maintained in accordance with this Stipulated Protective Order.
19         16. Nothing in this Stipulation and Protective Order shall be deemed in any way
20   to restrict the use of documents or information that are lawfully obtained or publicly
21   available to a Party independently from discovery in this action, whether or not the same
22   material has been obtained during the course of discovery in the action and whether or
23   not such documents or information have been designated as Confidential or Confidential
24   – Attorneys’ Eyes Only.
25         17. This Stipulated Protective Order may be modified at any time for good cause
26   shown, and shall not preclude any application to the Court seeking greater or lesser
27   protection for specific documents or seeking termination of the protection provided
28   hereunder for specific material or information.

                                                8
                                         PROTECTIVE ORDER
 1         18. Nothing in this Stipulated Protective Order shall limit or affect the right of a
 2   Party to disclose or to authorize disclosure of Discovery Materials produced by that Party.
 3         19. All documents, transcripts, pleadings, motions, and other Discovery
 4   Materials filed or lodged with the Court comprising, containing, or reflecting Attorneys’
 5   Eyes Only Material shall be filed or lodged under seal pursuant to the Federal Rules of
 6   Civil Procedure and or Local Rules, and shall designate the particular aspects of such
 7   filings or lodging that contain Attorneys' Eyes Only Material.
 8         20. The Parties shall meet and confer regarding the procedures for use of any
 9   Confidential Materials or Attorney’s Eyes Only Materials at trial and shall move the
10   Court for entry of an appropriate order.
11         21. No later than thirty (30) days from the unappealed or unappealable final
12   resolution or settlement of this action, all Confidential and Attorneys’ Eyes Only
13   Material, including copies, extracts, or summaries of such materials, within the
14   possession, custody or control of counsel for a Party shall be delivered to counsel for the
15   Party who produced the Confidential or Attorneys’ Eyes Only Material, or in lieu thereof,
16   shall certify in writing that all Confidential or Attorneys’ Eyes Only Material has been
17   destroyed. Notwithstanding the above, counsel of record may retain a set of pleadings,
18   exhibits, and their own attorney and consultant work product for archival purposes,
19   including portions of any such papers that contain or disclose Confidential or Attorneys’
20   Eyes Only Material. Any such archival copies that contain or constitute Confidential or
21   Attorneys’ Eyes Only Material remain subject to this Stipulated Protective Order.
22         22. Nothing in this Stipulated and Protective Order shall be deemed to limit,
23   prejudice, or waive any right of the Parties: (a) to resist discovery with respect to, or to
24   seek to obtain additional or different protection for, material claimed to be protected work
25   product or privileged under federal or California law, material as to which a Party claims
26   a legal obligation not to disclose, or Material not required to be provided pursuant to
27   federal or California law; (b) to seek to modify or obtain relief from any aspect of this
28   Protective Order; (c) to object to the use, relevance or admissibility at trial or otherwise

                                                9
                                         PROTECTIVE ORDER
 1   of any material, whether or not designated in whole or in part as Confidential Material
 2   governed by this Protective Order; or (d) otherwise to require that discovery be conducted
 3   according to governing laws and rules.
 4         23. This Stipulated Protective Order shall survive the final conclusion of this
 5   Action and continue in full force and effect, and the Court shall retain jurisdiction to
 6   enforce this Stipulated Protective Order.
 7            By executing a copy of this Stipulated Protective Order, each of the attorneys
 8   named below and the Parties they represent undertake to abide by and be bound by its
 9   provisions.
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18         24. The Defendants shall file a fully executed copy this Stipulated Protective
19   Order with the Court within five (5) court days of receipt of the executed Stipulated
20   Protective Order from Plaintiffs.
21         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
22
23    DATED: January 7, 2020
24                                               YOKA & SMITH, LLP
25
                                                 By: /s/ ALICE CHEN SMITH
26                                               Walter M. Yoka
27                                               David T. McCann
                                                 R. Bryan Martin
28
                                                 Alice Chen Smith

                                               10
                                         PROTECTIVE ORDER
 1                                  Davida M. Frieman
 2
 3
 4
 5
 6
 7                                  Attorneys for Defendants,
 8                                  Nutribullet, LLC; Capital Brands, LLC;
                                    Homeland Housewares, LLC; Call To
 9
                                    Action, LLC; and Nutriliving, LLC
10
11                                  ABIR COHEN TREYZON SALO, LLP
12                            By:    /s/ AARON LAVINE
13                                   Boris Treyzon
                                     Douglas Rochen
14                                   Aaron Lavine
15                                   Attorneys for Plaintiff
16
17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED

18
     DATED: January 7, 2020
19
20                                  _________________________________
                                    Judge Dean Pregerson
21
                                    United States District Judge
22
23
24
25
26
27
28


                                    11
                              PROTECTIVE ORDER
 1                                        EXHIBIT 4A
 2   ACKNOWLEDGMENT OF AGREEMENT TO BE BOUND BY STIPULATION
 3                               AND PROTECTIVE ORDER
 4
 5            I, ____________________________________ [print or type full name], of
 6   ____________________________________________________ [print or type full
 7   address], declare under penalty of perjury that I have read in its entirety and understand
 8   the Protective Order that was issued by the United States District Court for the Central
 9   District of California on ________________________[date] in the case of
10   ______________________________________________________                               Case
11   No.:___________________________, I agree to comply with and to be bound by all the
12   terms of this Protective Order, and I understand and acknowledge that failure to so
13   comply could expose me to sanctions and punishment for contempt. I solemnly promise
14   that I will not disclose in any manner any information or item that is subject to this
15   Protective Order to any person or entity except in strict compliance with this Order, even
16   if such enforcement proceedings occur after termination of this action.
17            I hereby appoint ___________________________________ [print or type full
18   name] of ______________________________________[print or type full address and
19   telephone number] as my California agent for service of process in connection with this
20   action or any proceedings related to enforcement of this Order.
21   Date:________________________
22   City and State sworn and signed:____________________________________
23   Printed Name:____________________________________
24   Signature:_______________________________________
25
26
27
28


                                              12
                                        PROTECTIVE ORDER
